Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This office action is in response to Applicant’s amendment filed 14 April 2022.
Applicant’s arguments, see pages 21-23, filed 14 April 2022, with respect to the rejection(s) of claim(s) 21-40 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hansson et al.

Claim Objections
Claim 57 objected to because of the following informalities: in claim 57, the symbol “β” should be enclosed in parentheses.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 55 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 55, the phrase “wherein the substantially constant wall thickness is selected from a range between 0.0295 inches (0.75 millimeters (mm)) and 0.0689 includes (1.75 mm)” is unclear because it is not understood what is meant by the word “includes”.  For the purposes of examination, it has been assumed that the word “includes” should be deleted.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 21-40, 54, 56, and 59-62 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hansson et al. (US 6,623,202).
Regarding claim 21, Hansson et al. discloses a tool device 1, which is suitable for use with a machine tool, which has a driving device moving around a driving axis 10, and which has an attachment device 7 by which it is fastened to a machine tool in such a manner that the driving axis 10 and a tool axis 10 of rotation are substantially coincident, wherein the attachment device, for receiving a driving force, comprises at least two driving area regions 11 each having a plurality of surface points P/P’ and which are spaced from this tool axis of rotation, wherein tangent planes (planes including lines L/L’, see figures 6 and 8) are inclined on the surface points with respect to an axial plane (see figures 1 and 2), which includes the tool axis of rotation, and wherein the tangent planes are inclined with respect to a radial plane (see figures 6 and 8), which extends perpendicularly to the tool axis of rotation, wherein the attachment device comprises a cover area portion 22, wherein this cover area portion is directly or indirectly connected to at least one of these driving area regions, and wherein the cover area portion extends from the driving area regions in a radial direction towards the tool axis of rotation (see figure 1).
Regarding claim 22, Hansson et al. discloses wherein the tool device 1 comprises, in the region of the attachment device 7, at least one first upper boundary plane (plane including surface 22) and at least one second lower boundary plane (plane including surface 20), wherein these boundary planes are disposed substantially perpendicular to said tool axis of rotation 10, wherein the at least one first upper boundary plane and the at least one second lower boundary plane are spaced from each other, and wherein each of these driving area regions 11 is arranged between a said at least one first upper boundary plane and a said at least one second lower boundary plane (see figure 1).
Regarding claim 23, Hansson et al. discloses wherein the cover area portion 22 is disposed substantially in the region of one of these first upper boundary planes (see figure 1).
Regarding claim 24, Hansson et al. discloses wherein the cover area portion 22 has at least one recess (center hole, see figure 1).
Regarding claim 25, Hansson et al. discloses wherein the recess or several of these recesses are arranged substantially in the region of the tool axis of rotation 10 (see figure 1).
Regarding claim 26, Hansson et al. discloses wherein the recess or several of these recesses are arranged rotationally symmetrically around the tool axis of rotation 10 (see figure 1).
Regarding claim 27, Hansson et al. discloses wherein at least one of the driving area regions 11 are, at least in sections, substantially planar or are, at least in sections, curved (curved, or curved and planar, see figures 1 and 8-13).
Regarding claim 28, Hansson et al. discloses wherein a plurality of the driving areas regions 11 extend between a single first upper boundary plane and a single second lower boundary plane (see figure 1).
Regarding claim 29, Hansson et al. discloses wherein the tool device has a wall thickness of substantially (t) (see figure 6), wherein at least a first boundary plane and a second boundary plane are spaced apart from each other by a distance (T) (see figure 6), and wherein the distance (T) is greater than 1 times (t).
Regarding claim 30, Hansson et al. discloses wherein the at least two driving area regions 11 are arranged rotationally symmetrically around the tool axis of rotation 10 (see figure 1).
Regarding claim 31, Hansson et al. discloses wherein the at least two driving area regions 11 are arranged symmetrically to a plane of symmetry, wherein the tool axis of rotation 10 is located in this plane of symmetry (see figure 1).
Regarding claim 32, Hansson et al. discloses wherein the attachment device 7 comprises a side wall 12/26, wherein the side wall extends radially spaced from the tool axis of rotation 10, wherein the side wall extends between a first upper boundary plane and a second lower boundary plane (see figure 1), and wherein the side wall comprises the at least two driving area regions 11.
Regarding claim 33, Hansson et al. discloses wherein the side wall 12/26 has an average wall thickness (t.sub.1) (an average may be taken of the thickness of all of the side wall portions).
Regarding claim 34, Hansson et al. discloses wherein the side wall 12/26 extends substantially radially closed around the tool axis of rotation 10 (see figure 1).
Regarding claim 35, Hansson et al. discloses wherein a normal vector on one of these tangent planes is oriented away from the tool axis of rotation 10 in the radial direction (see figure 8).
Regarding claim 36, Hansson et al. discloses wherein the tool device 1 further comprises at least one operating region 3 and at least one connection region (the cylindrical portion between regions 3 and 7, see figures 1 and 2), wherein the operating region is arranged to act on a work piece arrangement or on a work piece, and wherein the connection region is arranged between the attachment device 7 and the at least one operating region.
Regarding claim 37, Hansson et al. discloses wherein the at least two driving area regions 11 extend between a first upper boundary plane and a second lower boundary plane, wherein the at least one connection region is arranged substantially in the region of the second lower boundary plane (see figures 1 and 2).
Regarding claim 38, Hansson et al. discloses wherein the cover area portion 22 and the at least one operating region 3 are arranged at different positions along the tool axis of rotation 10 (see figure 1).
Regarding claim 39, Hansson et al. discloses wherein an angle is enclosed between one of the tangent planes and the radial plane (see figure 6), wherein the angle is smaller than 90 degrees, and wherein the angle is larger than 0 degrees, and/or wherein an angle (see figure 8) is included between one of these tangent planes and the axial plane, wherein the angle is smaller than 90 degrees, and wherein the angle is larger than 0 degrees.
Regarding claim 40, Hansson et al. discloses wherein the attachment device 7 has an even number (eight) of driving area regions 11, and/or wherein the driving area regions are arranged substantially in a star-shaped manner (see figure 1).
Regarding claim 54, Hansson et al. discloses wherein, in a region of the at least two driving area regions 11, the attachment device has a substantially constant wall thickness (the embodiments of figures 11 and 12).
Regarding claim 56, Hansson et al. discloses wherein the attachment device 7 comprises a side wall 12/26, wherein the side wall comprises at least three substantially adjacent driving area regions 11.
Regarding claim 59, Hansson et al. discloses wherein the at least two driving area regions 11 extend between a first upper boundary plane and a second lower boundary plane (see figure 1), wherein the at least one connection region is arranged on the attachment device substantially in the region of the second lower boundary plane (see figure 1).
Regarding claim 60, Hansson et al. discloses wherein the attachment device 1 has an odd number of driving area regions 11 (the number of teeth 11 may be any number between 4 and 12).
Regarding claim 61, Hansson et al. discloses a machine tool (milling machine) and tool device 1 combination, comprising: a machine tool (milling machine) with a driving device 5 moving around a driving axis 10; and a tool device 1 suitable for use with the machine tool, the tool device according to claim 21, wherein at least a portion of the driving area regions 11 of the tool device is configured to be received by or in the driving device of the machine tool.
Regarding the intended use limitation “being adapted for use with an oscillating machine tool” of claim 62, it is noted that the prior art of Hansson et al. is capable of being used for this function.  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex part Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 52-53 are rejected under 35 U.S.C. 103 as being unpatentable over Hansson et al. in view of Zhang et al. (US 9,120,216) and Tyler (US 530,213).
Regarding claim 52, Hansson et al. discloses a method of manufacturing a tool device according to claim 21.  Hansson et al. does not disclose wherein the method includes: manufacturing a driving area region using a primary shaping process step, a reshaping process step, a generative process step, or a combination of several of the process steps, and manufacturing a tool contour using a separating process step, a thermally separating process step, a mechanically separating process step, or a combination of several of the process steps.  
Zhang et al. teaches the process of manufacturing a driving area region 4 of a tool device (embodiment of figures 19-21) comprising a primary shaping process step that is a stamping process step for the purpose of reducing manufacturing cost and simplifying the technology procedure as compared with die casting.  Therefore it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have combined the method of manufacturing of Hansson et al. with the stamping process manufacturing step of the driving area region as taught by Zhang et al. in order to reduce costs and simplify the process.
Tyler teaches the process of manufacturing a tool contour using a separating process step that is a milling step for the purpose of cutting away the regions between the desired cutting teeth on a milling tool.  Therefore it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have combined the method of manufacturing of Hansson et al. with the milling cutting process manufacturing step of the tool contour region as taught by Tyler in order to provide sharp, clean-cut cutting faces on the tool contour.
Regarding claim 53, the modified invention of Hansson et al. discloses wherein the process steps for manufacturing the driving area region are selected from a group consisting of a forging, a pressing, a rolling, an extruding, a folding, a deep drawing, a beading, a flanging, a straightening, a bending, a stretching, a compressing, a sintering, a casting, and a layer by layer coating (the driving area region is manufactured using compressing (stamping) process step as taught by Zhang et al.), and wherein the process steps for manufacturing the tool contour are selected from a group consisting of a sawing, a grinding, a milling, a punching, a shearing, a particle beam cutting, an electron beam cutting, a laser cutting, a plasma cutting, a flame cutting, and a spark erosion cutting (the tool contour is manufacture using a milling step as taught by Tyler).

Claim 55 is rejected under 35 U.S.C. 103 as being unpatentable over Hansson et al.
Regarding claim 55, Hansson et al. discloses the invention substantially as claimed, except Hansson et al. does not disclose wherein the substantially constant wall thickness is selected from a range between 0.0295 inches (0.75 millimeters (mm)) and 0.0689 (1.75 mm).  However, it would have been an obvious matter of design choice to have made the tool device to have an overall size such that the wall thickness of the attachment device in the driving area regions is in the desired range for the purpose of providing a milling tool having a desired size, because such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40, 45-52, and 58-59 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-45 of U.S. Patent No. 10,065,2468.  Although the claims at issue are not identical, they are not patentably distinct from each other because they claim the same subject matter.
Claims 21-40, 45-52, and 61-62 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-33 of U.S. Patent No. 10,807,170. Although the claims at issue are not identical, they are not patentably distinct from each other because they claim the same subject matter.

Allowable Subject Matter
Claim 57 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC ANDREW GATES whose telephone number is (571)272-5498.  The examiner can normally be reached on M-Th 9-6, Alt Fr 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on 571-272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ERIC A. GATES/Primary Examiner, Art Unit 3722                                                                                                                                                                                                        31 May 2022